DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-11, and 13-22 remain pending in the application.
Claims 7 and 12 are cancelled. 
Claims 21-22 are newly added.

Information Disclosure Statement
The information disclosure statement filed 06/08/2022 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Drawings
The drawings, filed 12/14/2020, are considered in compliance with 37 CFR 1.81 and are accepted.

Response to Amendment and Arguments
The amendment filed 07/07/2022 has been entered. 

Applicant’s arguments with respect to the rejection of claim 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1-6, 8-11, and 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 15.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the cited art of record, Kumar.
In response to Applicant’s arguments that Kumar does not teach newly amended limitations present in independent claims 1, 9, and 15: “setting an extended attribute of the second file to null,” Examiner respectfully disagrees. Kumar teaches updating an access/change log to identify files that have recently been accessed or modified. The access/change log contains attributes that are being tracked for changes (see Col. 3 lines 53-60). The access/change log is updated according to the logging policy, and only information that is identified in the policy is logged (see Col. 2 lines 2-5). The logging policy can indicate whether changes to a specific object are to be logged and which attributes are logged (see Col. 4 lines 45-50). Therefore, when an attribute/modification/access for a file is not logged, the attribute/change log entry for the file is set to null. 
In the interest of compact prosecution, Examiner recommends that Applicant clarify within the claims the action(s) taken in order to set an extended attribute to null (such as subject matter found in ¶ [0017] of Applicant’s specification). Incorporation of such subject matter will likely overcome the current 35 U.S.C. 103 rejections. 

Claim Objections
Claims 1, 9, 15, and 20 are objected to because of the following informalities:  
In claims 1, 9, and 15:  “in response the receiving of the request” should read “in response to the receiving of the request”
In claim 9: “based on modifying, by the system, a second file corresponding to a second user identity, and to determining that either the second file…” should read “based on modifying, by the system, a second file corresponding to a second user identity, and [[to]] determining that either the second file…”
In claim 9: “the first file corresponding to a FIFO queue” should read “the first file corresponding to a first-in-first-out (FIFO) [[FIFO]] queue”
In claim 15: “based on modifying the file, and to determining that either the file” should read “based on modifying the file, and [[to]] determining that either the file”
In claim 20: “performing the creating of the extended attribute” should read “.
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai et al., U.S. Patent Pub. No. 2018/0314680 (hereinafter Dorai), Nakamura et al., U.S. Patent Pub. No. 2012/0030242 (hereinafter Nakamura), and Kumar et al., U.S. Patent No. 7,636,736 (hereinafter Kumar).

Regarding claim 1, Dorai in the analogous art of managing file modification history teaches:
A system, comprising: (See Dorai Figs. 1 and 8, [0007], [0020] wherein invention is embodied as a computing system). 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (See Dorai Fig. 8 and [0087]-[0089] wherein the system includes a processor and memory with instructions executed by the processor).
creating an extended attribute for a file in a file system, the extended attribute being maintained… [for] users who have been determined to have written to the file; (See Dorai Fig. 2 and [0046]-[0053] wherein metadata (i.e. and extended attribute) for a file is created and maintains a list of users who have taken actions on the file including as in [0048] “modifying”, “creating”, or “updating” the files structure or content which are ‘writes’ to the file. The user identifier is maintained as in [0004]).
receiving a request from a first user to write to the file; (See Dorai [0073] wherein input from identified end user is a received requests to write/modify a file. See also  [0029]-[0030], [0042], [0045], [0047], user identifier associated with requested action).
in response the receiving of the request, updating the [extended attribute], comprising: (See Dorai [0073]-[0074], [0068]-[0069], and [0046]-[0049] wherein [0077]-[0078] wherein metadata/extended attribute is updated based on requested and processed user change/actions to record the action and user identifier).
Dorai does not explicitly teach:
[creating an extended attribute for a file in a file system] being maintained as a first-in-first-out (FIFO) queue of users who have been determined to have written to the file;
[in response to requests/access to the file] updating the FIFO queue, comprising:
in response to determining that the first user is in the FIFO queue, removing the first user from the FIFO queue, and appending the first user to the FIFO queue; and 
in response to determining that the first user is not in the FIFO queue, appending the first user to the FIFO queue.
However, Nakamura in the analogous art of extended file access attributes teaches:
[creating an extended attribute for a file in a file system] being maintained as a first-in-first-out (FIFO) queue of users who have been determined to have written to the file; (See Nakamura [0010] and [0085]-[0086] wherein the extended file attribute area maintains access history information by identifier of the user organized in a list/queue by order received, which as in [0178]-[0183] is a first-in-first-out queue by least recently used ordering).
[in response to requests/access to the file] updating the FIFO queue, comprising: (See Nakamura [0171] and [0178]-[0183] wherein at-access (i.e. write) update is performed to the extended attribute based on user identifier).
in response to determining that the first user is in the FIFO queue, removing the first user from the FIFO queue, and appending the first user to the FIFO queue; and  (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when exists, proceeds to shift the user to the first/front of the queue, which is removing the user from the queue and appending them on the first-in positions, since the queue is demoted from last-position (i.e. first-out). See also [0181]-[0183]).
in response to determining that the first user is not in the FIFO queue, appending the first user to the FIFO queue. (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when not, proceeds to step 1502 to make space in the queue and then at 1504 stores/appends the user on the first-in positions, since the queue is demoted from last-position (i.e. first-out)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakamura with the teachings of Dorai. One having ordinary skill in the art would have been motivated to combine the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura with the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored metadata access history by only maintaining a fixed amount of ordered access information. Such consumes less storage space and limits the size of the access/changes logged in metadata, thereby preventing heavily accessed/modified files from having huge amounts of metadata/attributes when only a certain amount of recent actions are of concern. 
Dorai in view of Nakamura does not explicitly teach only performing tracking based on specific policy configurations as:
and based on modifying a second file corresponding to a second user, and on determining that either the second file or the second user is not configured for tracking users associated with modifying the second file, setting an extended attribute of the second file to null.
However, Kumar in the analogous art of policy-based access and change logging teaches:
and based on modifying a second file corresponding to a second user, and on determining that either the second file or the second user is not configured for tracking users associated with modifying the second file, setting an extended attribute of the second file to null (See Kumar col. 3 lines 53-60: access/change log contains attributes that are being tracked for changes. See Col. 2 lines 2-5: The access/change log is updated according to the logging policy, and only information that is identified in the policy is logged; See col. 4:32-60, and claim 7 wherein logging policy is based on user identifier or file identifier, and then as in col. 4:58-col. 5:2 wherein if policy is not configured tracking of user/file change/update is not logged or entered and processing ends, which sets/leaves a null value for the entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar with the teachings of Dorai and Nakamura. One having ordinary skill in the art would have been motivated to combine the configurable policy for file and user tracking of access and changes as in Kumar with the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura and the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored access/change data and reduce the amount of computer time required to update/create such change data, thereby conserving system resources for other operations. See Kumar col. 1:31-49 and col. 5:8-15.

Regarding claim 2, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein performing the appending of the first user to the FIFO queue comprises: in response to determining that the FIFO queue is full, removing an oldest user from the FIFO queue, the oldest user being a user represented in the FIFO queue for a longest amount of time. (See Nakamura [0181]-[0182] wherein the last entry (i.e. oldest in a LRU organized list) is the one for a user representing the longest elapsed time and is erased/removed from the list/queue to make free space when the LRU list is full. See also [0205]).

Regarding claim 3, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein the operations further comprise: performing the creating of the extended attribute in response to creating the file. (See Nakamura [0157] creating the extended attribute area in response to creating the file).

Regarding claim 4, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein the operations further comprise: performing the creating of the extended attribute in response to modifying the file and in response to determining that the extended attribute does not yet exist for the file. (See Dorai [0036], [0053], [0073] and [0078]]-[0079] wherein the modification/writing to a file creates the extended attribute/metadata for a file of action history by users. See also Nakamura [0157] wherein extended attribute area does not have to be created at file creation and is not necessarily performed, such that the extended attribute does not yet exist. And as in [0171] at the time of file access such is created).
Regarding claim 5, the combination as applied above to claim 1 further teaches:
the system of claim 1, wherein the operations further comprise: performing the updating of the FIFO queue in response to determining that the file is configured for user tracking (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a file based on a configured policy for a specific file name or inode number configured for tracking).  

Regarding claim 6, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein the operations further comprise: performing the updating of the FIFO queue in response to determining that the first user is configured for user tracking (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a particular user configured for tracking, including “user name/identifier”).

Regarding claim 8, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein the request comprises identification information representative of the first user identity. (See Dorai [0073] wherein input from identified end user is a received requests to write/modify a file. See also  [0029]-[0030], [0042], [0045], [0047], user identifier associated with requested action. See further Nakamura [0179]).

Regarding claim 21, the combination as applied above to claim 1 further teaches:
The system of claim 1, wherein the operations further comprise: performing the updating of the FIFO queue in response to determining that the file is configured for user tracking, and in response to determining that the first user is configured for user tracking (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a file based on a configured policy for a specific file name or inode number configured for tracking; and wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a particular user configured for tracking, including “user name/identifier”).  

Regarding claim 9, Dorai in the analogous art of managing file modification history teaches:
A method, comprising: (See Dora Fig.5, Fig. 7, and [0101]-[0102] invention embodied as a method).
receiving, by a system comprising a processor, a request associated with a first user identity to modify a first file, (See Dorai [0073] wherein input from identified end user is a received requests to write/modify a file. See also  [0029]-[0030], [0042], [0045], [0047], user identifier associated with requested action. And see Fig. 8 and [0087]-[0089] wherein the operations are by system including a processor).
the first file corresponding to [metadata/attribute] of user identities associated with having the first file; (See Dorai Fig. 2 and [0046]-[0053] wherein metadata (i.e. and extended attribute) for a file is created and maintains (i.e. corresponds to) a list of users who have taken actions on the file including as in [0048] “modifying”, “creating”, or “updating” the files structure or content which are ‘writes’ to the file. The user identifier is maintained as in [0004]).
in response the receiving of the request, updating, by the system, the [metadata/attribute], comprising: (See Dorai [0073]-[0074], [0068]-[0069], and [0046]-[0049] wherein [0077]-[0078] wherein metadata/extended attribute is updated based on requested and processed user change/actions to record the action and user identifier).
Dorai does not explicitly teach:
[the first file corresponding to] a FIFO queue of user identities associated with having the first file; and 
[in response to the requests updating the] FIFO queue, comprising: 
in response to determining that the first user identity is in the FIFO queue, removing the first user identity from the FIFO queue, and appending the first user identity to the FIFO queue; and
in response to determining that the first user identity is not in the FIFO queue, appending the first user identity to the FIFO queue.
However, Nakamura in the analogous art of extended file access attributes teaches:
[the first file corresponding to] a FIFO queue of user identities associated with having the first file; and (See Nakamura [0010] and [0085]-[0086] wherein the extended file attribute area maintains access history information by identifier of the user organized in a list/queue by order received, which as in [0178]-[0183] is a first-in-first-out queue by least recently used ordering).
[in response to the requests updating the] FIFO queue, comprising: (See Nakamura [0171] and [0178]-[0183] wherein at-access (i.e. write) update is performed to the extended attribute based on user identifier).
in response to determining that the first user identity is in the FIFO queue, removing the first user identity from the FIFO queue, and appending the first user identity to the FIFO queue; and (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when exists, proceeds to shift the user to the first/front of the queue, which is removing the user from the queue and appending them on the first-in positions, since the queue is demoted from last-position (i.e. first-out). See also [0181]-[0183]).
in response to determining that the first user identity is not in the FIFO queue, appending the first user identity to the FIFO queue. (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when not, proceeds to step 1502 to make space in the queue and then at 1504 stores/appends the user on the first-in positions, since the queue is demoted from last-position (i.e. first-out)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakamura with the teachings of Dorai. One having ordinary skill in the art would have been motivated to combine the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura with the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored metadata access history by only maintaining a fixed amount of ordered access information. Such consumes less storage space and limits the size of the access/changes logged in metadata, thereby preventing heavily accessed/modified files from having huge amounts of metadata/attributes when only a certain amount of recent actions are of concern. 
Dorai in view of Nakamura does not explicitly teach only performing tracking based on specific policy configurations as:
and based on modifying, by the system, a second file corresponding to a second user identity, and to determining that either the second file or the second user identity is not configured for tracking user identities associated with modifying the second file, setting an extended attribute of the second file to null.
However, Kumar in the analogous art of policy-based access and change logging teaches:
and based on modifying, by the system, a second file corresponding to a second user identity, and to determining that either the second file or the second user identity is not configured for tracking user identities associated with modifying the second file, setting an extended attribute of the second file to null.  (See Kumar as in 5-67 and col. 4:32-60, and claim 7 wherein logging policy is based on user identifier or file identifier, and then as in col. 4:58-col. 5:2 wherein if policy is not configured tracking of user/file change/update is not logged or entered and processing ends, which sets/leaves a null value for the entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar with the teachings of Dorai and Nakamura. One having ordinary skill in the art would have been motivated to combine the configurable policy for file and user tracking of access and changes as in Kumar with the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura and the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored access/change data and reduce the amount of computer time required to update/create such change data, thereby conserving system resources for other operations. See Kumar col. 1:31-49 and col. 5:8-15.

Regarding claim 10, the combination as applied above to claim 9 further teaches:
The method of claim 9, wherein the FIFO queue is maintained as an extended attribute of the first file. (See Dorai Fig. 2 and [0046]-[0053] wherein user action information is maintained as metadata (i.e. and extended attribute) for a file. See also Nakamura [0085], [0157] and [0171] extended attribute area for LRU FIFO queue as in [0178]-[0183]).

Regarding claim 11, the combination as applied above to claim 9 further teaches:
The method of claim 9, further comprising: creating, by the system, the FIFO queue based creating or modifying the first file, and based on determining that the first file lacks a corresponding file queue. (See Nakamura [0157] creating the extended attribute area in response to creating the file and extended attribute area does not have to be created at file creation and is not necessarily performed, such that the extended attribute does not yet exist prior. And as in [0171] at the time of file access such is created. See also Dorai [0036], [0053], [0073] and [0078]]-[0079] wherein the modification/writing to a file creates the extended attribute/metadata for a file of action history by users).

Regarding claim 13, the combination as applied above to claim 9 further teaches:
The method of claim 9, wherein the request comprises identification information representative of the first user identity (See Dorai [0073] wherein input from identified end user is a received requests to write/modify a file. See also  [0029]-[0030], [0042], [0045], [0047], user identifier associated with requested action. See further Nakamura [0179]).

Regarding claim 14, the combination as applied above to claim 9 further teaches:
The method of claim 9, further comprising: in response to determining that the FIFO queue is full, removing an oldest user identity from the FIFO queue as part of performing the determining that the first user identity is not in the FIFO queue. (See Nakamura [0181]-[0182] wherein the last entry (i.e. oldest in a LRU organized list) is the one for a user representing the longest elapsed time and is erased/removed from the list/queue to make free space when the LRU list is full. See also [0205]).

Regarding claim 22, the combination as applied above to claim 9 further teaches:
The method of claim 9, further comprising: performing, by the system, the updating of the FIFO queue in response to determining that the file is configured for user tracking, and in response to determining that the first user is configured for user tracking (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a file based on a configured policy for a specific file name or inode number configured for tracking; and wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a particular user configured for tracking, including “user name/identifier”).7

Regarding claim 15, Dorai in the analogous art of managing file modification history teaches:
A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: (See Dorai [0090]-[0091] and  [0117]).
receiving a request associated with a first user identity to modify a file, (See Dorai [0073] wherein input from identified end user is a received requests to write/modify a file. See also  [0029]-[0030], [0042], [0045], [0047], user identifier associated with requested action).
the file having an extended attribute that identifies user identities associated with user devices that have modified the file; (See Dorai Fig. 2 and [0046]-[0053] wherein metadata (i.e. and extended attribute) for a file is created and maintains a list of users who have taken actions on the file including as in [0048] “modifying”, “creating”, or “updating” the files structure or content which are ‘writes’ to the file. The user identifier is maintained as in [0004]).
in response the receiving of the request, updating the extended attribute, comprising: (See Dorai [0073]-[0074], [0068]-[0069], and [0046]-[0049] wherein [0077]-[0078] wherein metadata/extended attribute is updated based on requested and processed user change/actions to record the action and user identifier).
Dorai does not explicitly teach:
in response to determining that the first user identity is listed in the extended attribute, removing the first user identity from a current position in the extended attribute, and appending the first user identity to the extended attribute; and 
in response to determining that the first user identity is not in the extended attribute, appending the first user identity to the extended attribute.
However, Nakamura in the analogous art of extended file access attributes teaches:
in response to determining that the first user identity is listed in the extended attribute, removing the first user identity from a current position in the extended attribute, and appending the first user identity to the extended attribute; and (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when exists, proceeds to shift the user to the first/front of the queue, which is removing the user from the queue and appending them on the first-in positions, since the queue is demoted from last-position (i.e. first-out). See also [0181]-[0183]).
in response to determining that the first user identity is not in the extended attribute, appending the first user identity to the extended attribute. (See Nakamura [0178]-[0179] wherein first determining whether identifier of user exists or not, and when not, proceeds to step 1502 to make space in the queue and then at 1504 stores/appends the user on the first-in positions, since the queue is demoted from last-position (i.e. first-out)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakamura with the teachings of Dorai. One having ordinary skill in the art would have been motivated to combine the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura with the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored metadata access history by only maintaining a fixed amount of ordered access information. Such consumes less storage space and limits the size of the access/changes logged in metadata, thereby preventing heavily accessed/modified files from having huge amounts of metadata/attributes when only a certain amount of recent actions are of concern. 
Dorai in view of Nakamura does not explicitly teach only performing tracking based on specific policy configurations as:
and based on modifying the file, and to determining that either the file or the first user identity is not configured for tracking user identities associated with modifying the file, setting an extended attribute of the file to null.
However, Kumar in the analogous art of policy-based access and change logging teaches:
and based on modifying the file, and to determining that either the file or the first user identity is not configured for tracking user identities associated with modifying the file, setting an extended attribute of the file to null  (See Kumar as in 5-67 and col. 4:32-60, and claim 7 wherein logging policy is based on user identifier or file identifier, and then as in col. 4:58-col. 5:2 wherein if policy is not configured tracking of user/file change/update is not logged or entered and processing ends, which sets/leaves a null value for the entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar with the teachings of Dorai and Nakamura. One having ordinary skill in the art would have been motivated to combine the configurable policy for file and user tracking of access and changes as in Kumar with the least-recently used ordered list with limited space for file access history by user identifier as in Nakamura and the extended attribute metadata for files including action history by user identifier as in Dorai in order to reduce the size of stored access/change data and reduce the amount of computer time required to update/create such change data, thereby conserving system resources for other operations. See Kumar col. 1:31-49 and col. 5:8-15.

Regarding claim 16, the combination as applied above to claim 15 further teaches:
The non-transitory computer-readable medium of claim 15, wherein the extended attribute is maintained as a first-in-first-out (FIFO) queue, (See Nakamura [0010] and [0085]-[0086] wherein the extended file attribute area maintains access history information by identifier of the user organized in a list/queue by order received, which as in [0178]-[0183] is a first-in-first-out queue by least recently used ordering).
and wherein adding a new user identity to the FIFO queue when the FIFO queue is full comprises removing an oldest-added user identity from the FIFO queue. (See Nakamura [0181]-[0182] wherein the last entry (i.e. oldest in a LRU organized list) is the one for a user representing the longest elapsed time and is erased/removed from the list/queue to make free space when the LRU list is full. See also [0205]).

Regarding claim 17, the combination as applied above to claim 15 further teaches:
wherein the operations further comprise: performing the updating of the extended attribute in response to determining that the file is configured for user tracking (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a file based on a configured policy for a specific file name or inode number configured for tracking).

Regarding claim 18, the combination and Kumar as applied above to claim 17 further teaches:
The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: performing the updating of the extended attribute in response to determining that the first user identity is configured for user tracking. (See Kumar col. 3:35-67 and col. 4:32-60, and claim 7 wherein logging access/changes (i.e. updating attributes/metadata for such changes as in Dorai/Nakamura) is only done for a particular user configured for tracking, including “user name/identifier”).

Regarding claim 19, the combination as applied above to claim 15 further teaches:
The non-transitory computer-readable medium of claim 15, wherein performing the appending the first user identity to the extended attribute comprises: in response to determining that the extended attribute is full, removing an oldest user from the extended attribute, the oldest user being a user represented in the extended attribute for a longest amount of time. (See Nakamura [0181]-[0182] wherein the last entry (i.e. oldest in a LRU organized list) is the one for a user representing the longest elapsed time and is erased/removed from the list/queue to make free space when the LRU list is full. See also [0205]).

Regarding claim 20, the combination as applied above to claim 15 further teaches:
The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: performing the creating of the extended attribute in response to creating the file, or in response to modifying the file and in response to determining that the extended attribute does not yet exist for the file. (See Nakamura [0157] creating the extended attribute area in response to creating the file and/or Dorai [0036], [0053], [0073] and [0078]]-[0079] wherein the modification/writing to a file creates the extended attribute/metadata for a file of action history by users. See also Nakamura [0157] wherein extended attribute area does not have to be created at file creation and is not necessarily performed, such that the extended attribute does not yet exist. And as in [0171] at the time of file access such is created).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US 9,367,579)  teaches methods and systems for implementing a file change log (col. 1 lines 58-65).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/07/2022

/William B Partridge/Primary Examiner, Art Unit 2183